Order entered May 16, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00330-CV

                          IN RE KENNETH L. BUHOLTZ, Relator

                 Original Proceeding from the 469th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 469-51173-2010

                                            ORDER
                          Before Justices Bridges, Osborne, and Carlyle

       Before the Court is relator’s petition for writ of mandamus. We request that the real

party in interest and Respondent file their responses, if any, to the petition for writ of mandamus

by May 31, 2019.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE